Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 12/25/21.  Claims 1, 3-9, 12, 14, 16-20, 22 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Rewrite claim 1 as follows:
--1. An insulation material for a direct current (DC) electrical component, the insulation material comprising:
a thermoset or thermoplastic matrix;
a functional filler component combined with the thermoset or thermoplastic matrix and comprising any one of the group consisting of silica with antimony-doped tin oxide, titanium oxide with antimony doped tin oxide, and n-type tin oxide; and
a bulk filler component,
wherein the functional filler component has a non-linear DC conductivity depending on an applied electrical field strength,

wherein a DC conductivity of the insulation material measured after the application of a constant and homogeneous electric field of a field strength under normal DC operation for a time duration equal or longer than 105 seconds, is within the range of 10-18 siemens per meter (S/m) to 10-10 S/m for 303 to 378 K, or a DC conductivity is dependent on the electric field strength applied to the insulation material at a temperature of the insulation material of any one temperature within the range between 303 and 378 K, for the electric field strength being in a range between a minimum electric field strength of 1 kV/mm and a maximum electric field strength of 10 kV/mm, such that the DC conductivity at the maximum electric field strength is less than 105 times the DC conductivity at the minimum electric field strength.--.

	Rewrite claim 12 as follows:
--12. A method for producing an insulation material comprising the steps of:
combining a functional filler component having a non-linear resistive behavior depending on an applied electrical field ,
wherein a DC conductivity of the insulation material measured after the application of a constant and homogeneous electric field of a field strength under normal DC operation for a time duration equal or longer than 105 seconds, is within the range of 10-18 siemens per meter (S/m) to 10-10 S/m for 303 to 378 K, or a DC conductivity is dependent on the electric field strength applied to the insulation material at a temperature of the insulation material of any one temperature within the range between 303 and 378 K, for the electric field strength being in a range between a minimum electric field strength of 1 kV/mm and a maximum electric field strength of 10 kV/mm, such that the DC conductivity at the maximum electric field strength is less than 105 times the DC conductivity at the minimum electric field strength.--.

Cancel claims 7, 8, 16, 17, 19, 20.

In claim 18, line 1, delete “claim 2” and replace with -–claim 1--.

Authorization for this examiner’s amendment was given in an interview with Kevin Wingate on 02/02/22.
The following is an examiner’s statement of reasons for allowance:
US ‘008 discloses dielectric material comprises a base dielectric layer having first and second opposing major surfaces. A first stress mitigating layer is disposed on the first major surface of the base dielectric layer. A second stress mitigating layer disposed on the second major surface of the base dielectric layer. A volume conductivity of at least one of the first and second stress mitigating layers is at least 2 times a volume conductivity of the base dielectric layer (Abstract).  The reference discloses the claimed polymer binder (0017-18; 0054), and specifies filler materials such as tin dioxide SnO2 (0058; Table 1; examples 30-37; claims 10-13).
The reference, however, does not disclose or fairly suggest the instantly claimed composition (or method of making such) comprising matrix, functional filler, and bulk filler wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                       




MK
February 3, 2022